Citation Nr: 0211125	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2001 the veteran and his wife provided oral testimony 
before the undersigned Member of the Board via a 
videoconference with the RO; a transcript of their testimony 
has been associated with the claims file.

The Board remanded the case to the RO in July 2001 for 
further development and adjudicative action.  

In April 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  Chronic lymphocytic leukemia was not shown in service, 
disabling to a compensable degree during the first post 
service year, or for many years thereafter.

3.  The probative, competent medical evidence shows that the 
veteran's chronic lymphocytic leukemia is not causally 
related to any incident of active service to include 
inservice radiation exposure.  


CONCLUSION OF LAW

Chronic lymphocytic leukemia, claimed as secondary to 
radiation exposure, was not incurred in or aggravated by 
active service; nor it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002), 5107(a) (West Supp. 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309(d), 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show a diagnosis of 
chronic lymphocytic leukemia during active service.  The 
September 1961 separation medical examination was normal.  

The service records include a July 1956 report from the Naval 
Radiological Defense Laboratory.  It indicates that the 
veteran worked with or in proximity to radioactive materials 
at the Enewetok Atoll between March 1954 and February 1955.  
It also states the veteran underwent a physical examination 
within the past six months, which included a chest x-ray 
examination, radiochemical urinalysis and a complete blood 
count.  There is also a Record of Exposure to Ionizing 
Radiation During the Period 15 February to 18 May 1954.  It 
states the veteran's total exposure to radiation during this 
period was 950.  

The post-service evidence does not show a diagnosis of 
leukemia during the initial post-service year.  

The RO received the veteran's original application for 
service connection for chronic lymphocytic leukemia in 
February 1998.  He stated that he incurred this disease from 
radiation exposure during his participation in Operation 
CASTLE.  

The veteran reported having been diagnosed with leukemia in 
January 1998.  The evidence also includes an NTPR Dose 
Information Summary that was received in April 1998.  It 
shows the veteran participated in Operation CASTLE from March 
1954 to August 1954 and his total operation dose was 1.068.  

The medical evidence shows the veteran was diagnosed with 
chronic lymphocytic leukemia in January 1998.  He reported 
having had chronic dermatitis since 1954 after having been 
exposed to radiation in the South Pacific.  The examiner 
noted that the veteran was also a heavy smoker.  

VA medical records show the veteran was seen for a follow-up 
examination in January 1998 for chronic lymphocytic leukemia.  
The examiner stated that there was evidence of leukocytosis 
dating back at least one and one-half years earlier.  The 
impression was chronic lymphocytic leukemia.  This physician 
submitted a statement in July 1998.  

The physician stated that the veteran has a diagnosis of 
chronic lymphocytic leukemia.  The physician stated that the 
veteran reported a history of radiation exposure during 
active service.  The physician stated "[t]his diagnosis, 
like all patients with hematologic malignancies and 
disorders, has been associated with radiation exposure.  

VA outpatient treatment records dated in June 1998 shows the 
veteran was diagnosed with chronic lymphocytic leukemia.  He 
was not receiving chemotherapy at that time.  Later that 
month and in July 1998 the diagnosis was Stage II chronic 
lymphocytic leukemia.  

The veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance in August 
1998.  The diagnosis included chronic lymphocytic leukemia 
and the examiner concluded that the veteran required daily 
assistance.  

The evidence includes an August 1998 statement from the 
veteran's private physician.  The physician referred to prior 
treatment notes and reported that the veteran stated that he 
had a chronic rash of his arms and hands due to nuclear 
testing exposure during active service.  He noted that the 
physician diagnosed dyshydrotic dermatitis.  The physician 
stated "[t]his rash certainly could be as a result of 
radioactive exposure and certainly his leukemia could be 
attributed to that."  

In August 1998 the VA requested verification of the veteran's 
dose assessment from the Defense Nuclear Agency.  

The evidence includes a December 1998 statement from the 
Defense Threat Reduction Agency.  It confirms the veteran's 
participation in Operation CASTLE.  It states that his 
radiation exposure potential, including an internal dose to 
the lymphatic system, was being evaluated.  

The evidence includes a December 1981 Fact Sheet from the 
Defense Nuclear Agency, which details nuclear weapons testing 
performed during Operation CASTLE.  There is also a 1985 
report on the Review of the Methods Used to Assign Radiation 
Doses to Service Personnel at Nuclear Weapons Tests.  

The evidence includes a January 1999 Radiation Dose 
Assessment for the veteran during his participation in 
Operation CASTLE from the Defense Threat Reduction Agency.  

In April 1999 the Director of the Compensation and Pension 
Service requested a medical opinion from the Under Secretary 
for Health as to whether the veteran's chronic lymphocytic 
leukemia was due to radiation exposure during active service.  
Later that month a physician from Chief Public Health and 
Environmental Hazards Office issued a medical opinion based 
on all the evidence.  She cited the ionizing radiation dose 
estimates for this veteran that were issued by the Defense 
Threat Reduction Agency.  She also cited supporting medical 
literature.  

The physician concluded that "in our opinion it is unlikely 
that the veteran's [chronic lymphocytic leukemia] can be 
attributed to exposure to ionizing radiation in service."  
Thereafter, the Director of the Compensation and Pension 
Service notified the RO of this medical opinion.  

At his videoconference hearing, the veteran testified that he 
was exposed to ionizing radiation during Operation CASTLE.  
Transcript, p. 3 (June 2001).  He testified that he was 
involved in all six tests and the closest he was to the 
explosions was twenty miles.  Tr., p. 3.  He testified that 
he began having skin problems and kidney problems since 1954.  
Tr., pp. 3-4.  He testified he had been diagnosed with 
chronic lymphocytic leukemia four years earlier.  Tr., p. 5.  
He also testified that his physician related his leukemia to 
radiation exposure during service.  Tr., p. 11.  

In August 2002 the veteran submitted a July 2002 VA 
computerized axial tomographic scan report of the pelvis and 
a comparison report from the previous May,  and 
correspondence referable to his participation in the VA 
Ionizing Radiation Registry program with an enclosed fact 
sheet "VA Programs for Veterans Exposed to Radiation."
Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for a leukemia if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2001) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  The provisions specifically exclude chronic 
lymphocytic leukemia as a disease subject to presumptive 
service connection.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2001).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants trying to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  



In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the duty to notify has been satisfied as 
the veteran has been provided with notice of what is required 
to substantiate his claim.  In particular, through the 
issuance of the various determinations during the pendency of 
this appeal, he has been given notice of the requirements of 
service connection as well as service connection based on 
exposure to ionizing radiation.  

With respect to the submission of evidence, in December 2001, 
the RO provided the veteran with a notice advising him that 
he could either submit evidence himself or have VA obtain it 
for him.  If he wanted VA to obtain the evidence, he was 
advised to complete a VA Form 21-4142 identifying such 
evidence.  Such notice placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  



The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

Service medical records have been obtained.  VA treatment 
records have been obtained, as well as summaries of such 
treatment from a variety of VA physicians.  The veteran has 
also submitted private medical records.  

With respect to development pursuant to 38 C.F.R. § 3.311, 
the Defense Threat Reduction Agency provided a dose 
assessment for this veteran in January 1999.  

The veteran's representative contests the dose estimates, but 
has not provided independent evidence regarding the amount of 
radiation he was exposed to.  Therefore, no further 
assistance with respect to a dose estimate is required.  

Pursuant to 38 C.F.R. § 3.311(b), (c), the claim was referred 
to the Under Secretary for Health and the Under Secretary for 
Benefits for consideration of the claim.  The record contains 
the Under Secretary for Health's and Under Secretary for 
Benefits' findings.  

The Board further finds that the Under Secretary for Benefits 
provided a complete rationale for his conclusion concurring 
with the Under Secretary for Health's finding that there was 
no reasonable possibility that chronic lymphocytic leukemia 
was related to inservice radiation exposure.  

In April 1999 the Under Secretary for Benefits made it clear 
that he had reviewed the evidence in its entirety, and 
specifically took note of the various instances of radiation 
exposure in the record; he is not required to specifically 
refer to the factors listed in 38 C.F.R. § 3.311(e) in making 
his determination.  See Hilkert, 12 Vet. App. at 149-150.  



In addition to reviewing the record, the Under Secretary for 
Benefits also specifically noted the Under Secretary for 
Health's medical opinion and the evidence used by the Under 
Secretary for Health in reaching her opinion.  Therefore, the 
Board finds that the Under Secretary for Benefits' rationale 
is complete, and a remand to obtain another opinion from the 
Under Secretary for Benefits is not necessary.  See Stone v. 
Gober, 14 Vet. App. 116, 120 (2000).  

Finally, the Board finds that there is ample medical evidence 
on file upon which a determination can be made at this time.  
Therefore, remand or deferral for the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 
1991 & Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board first notes that the veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(a) 
or (d).  While the record shows that the veteran has been 
diagnosed with a presumptive disease (leukemia) under section 
3.309(a), such disorder was not diagnosed and did not 
otherwise become manifest within one year of discharge.  

The veteran does not contend that he had been diagnosed with 
leukemia during active service or during the initial post-
service year.  It is not disputed that the veteran was 
diagnosed with chronic lymphocytic leukemia in January 1998.  
In addition, chronic lymphocytic leukemia is not one of the 
presumptive diseases included in section 3.309(d).  In fact, 
it is specifically excluded as a presumptive disease.  
Therefore, presumptive service connection for chronic 
lymphocytic leukemia under 38 C.F.R. § 3.309 is not 
warranted.  

Service connection under 38 C.F.R. § 3.311 is also not 
warranted.  The veteran has contended that his chronic 
lymphocytic leukemia resulted from radiation exposure 
stemming from his participation in Operation CASTLE.  The 
record shows that the veteran participated in this operation.  
While a search of dosimetry records revealed no record of 
radiation exposure for this veteran, the Defense Threat 
Reduction Agency provided an estimate that the veteran had a 
recorded external dose of 1.0 rem gamma and an internal dose 
of 0.6 rem gamma.  



The veteran's representative has questioned the accuracy of 
the dose estimate provided by the Defense Threat Reduction 
Agency.  However, neither the veteran nor his representative 
have provided independent evidence regarding the possible 
dose level he may have received during service.  Therefore, 
the veteran has not provided competent evidence to rebut the 
probative weight of the dose assessment provided by the 
Defense Threat Reduction Agency.  

In this regard, the veteran's own opinions and statements 
that chronic lymphocytic leukemia resulted from inservice 
radiation exposure are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

The determinative issue in this case is whether the post-
service development of chronic lymphocytic leukemia in 1998 
is due to the veteran's radiation exposure in 1954.  This 
issue is medical in nature and requires competent medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the CAVC, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  

The CAVC has recognized that the determination, of what is a 
speculative opinion, is fact specific.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  However, in Bloom the CAVC 
recognized that an opinion, with no clinical data or other 
rationale to support it or other evidence of record to give 
it substance, was "purely speculative."  Id.  

The July 1998 statement from the VA physician notes that the 
veteran has chronic lymphocytic leukemia.  The physician 
stated that the veteran reported a history of radiation 
exposure during active service.  The physician stated 
"[t]his diagnosis, like all patients with hematologic 
malignancies and disorders, has been associated with 
radiation exposure."  

The August 1998 statement from the veteran's private 
physician includes a history from the veteran who stated that 
he had a chronic rash of his arms and hands due to nuclear 
testing exposure during active service.  The physician stated 
"[t]his rash certainly could be as a result of radioactive 
exposure and certainly his leukemia could be attributed to 
that."  

Initially, the Board notes that neither opinion links chronic 
lymphocytic leukemia to inservice radiation exposure.  The VA 
physician indicates that this disease has been attributed to 
radiation exposure but he does not actually link this disease 
to the veteran's radiation exposure during Operation CASTLE.  
The private physician also does not provide a direct nexus 
between chronic lymphocytic leukemia and inservice radiation 
exposure but merely raises the possibility that "his 
leukemia could be attributed to that."  

Neither physician reviewed the claims folder nor the dose 
assessment provided by the Defense Threat Reduction Agency in 
making these statements.  Neither physician provided or cited 
to any clinical data or other rationale to support their 
conclusion or other evidence of record to give it substance.  
Consequently, these statements have little probative value.  

The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  In this 
case, the above opinions are accurate only insofar as the 
veteran was exposed to ionizing radiation during active 
service.  They are not based on a history of the type of 
radiation exposure or the amount of radiation the veteran was 
exposed to.  

The most probative evidence of record on this issue is the 
April 1999 medical opinion from the Under Secretary for 
Health.  The physician from the Chief Public Health and 
Environmental Hazards Office issued the medical opinion based 
on all the evidence.  She cited the ionizing radiation dose 
estimates for this veteran that were issued by the Defense 
Threat Reduction Agency.  She also cited supporting medical 
literature.  

The physician concluded that "in our opinion it is unlikely 
that the veteran's [chronic lymphocytic leukemia] can be 
attributed to exposure to ionizing radiation in service."  
Based on a review of all the evidence the Under Secretary for 
Health concluded that, based on the Defense Threat Reduction 
Agency's dose assessment and the low or absent susceptibility 
of the bone marrow to induction of chronic lymphocytic 
leukemia by radiation, it was unlikely that the veteran's 
disease could be attributed to exposure to ionizing radiation 
during service.  The Under Secretary for Benefits concluded, 
based on the findings of the Under Secretary for Health, that 
there was no reasonable possibility that the veteran's 
chronic lymphocytic leukemia was the result of such exposure 
as listed above.  

The record does not contain competent medical evidence of a 
link between the veteran's chronic lymphocytic leukemia and 
service other than to radiation exposure, and, as was noted 
above, these opinions suggesting such a link have been found 
to be without any significant probative value.  

The Under Secretary for Benefits' and the Under Secretary for 
Health's opinions with respect to this issue are entitled to 
greater probative weight because they are consistent with the 
Defense Threat Reduction Agency's finding that the veteran 
had an external dose estimate of 1.0 rem gamma and an 
internal dose estimate of 0.6 rem gamma during Operation 
CASTLE.  

There are no probative medical opinions otherwise indicating 
a link between his chronic lymphocytic leukemia and military 
service.  In general, there is no medical or lay evidence, 
including from the veteran (the veteran's only contention on 
appeal has been that the disease resulted from exposure to 
radiation), indicating that the veteran's disability is 
otherwise related to service (i.e., linked to service through 
some manner other than radiation exposure).  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's chronic lymphocytic leukemia is 
related to his exposure to radiation during service.  Based 
upon a full review of the record, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as secondary to inservice radiation 
exposure, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

